Citation Nr: 1824814	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-27 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1966 to October 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2017, the Board issued a decision which granted service connection for hypertension and denied service connection for PTSD.  The Veteran appealed the Board's March 2017 decision to the United States Court of Appeals for Veterans Claims (Court), which issued an order in October 2017 granting a September 2017 Joint Motion for Partial Remand (JMPR) filed by the Veteran and VA's Office of General Counsel ("the parties").  The Court's order remanded the Board's decision denying service connection for PTSD for action consistent with the terms of the JMPR.  Thus, the PTSD issue is before the Board pursuant to the Court's order.

A review of the record shows a January 2018 psychiatric opinion was submitted which indicated the Veteran has diagnoses of PTSD and depressive disorder due to his military service.  Accordingly, the Board has recharacterized the Veteran's claim more broadly as service connection for a psychiatric disorder, to include PTSD and depression.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The September 2017 JMPR states the Board erred in the March 2017 decision when it relied on the December 2011 and March 2014 VA examinations in denying the Veteran's PTSD claim as a current disorder was not shown.  The JMPR deemed the two VA examination reports were inadequate.

With regard to the December 2011 VA examination report, the parties agreed the examiner did not address the Veteran's report of "occasional suicidal thoughts" in her rationale.  Additionally, the parties agreed the March 2014 examiner did not use the full language of Criterion F (DSM-IV)/Criterion G (DSM-5) in providing her rationale, to include that the Veteran's symptoms do not meet the diagnostic criteria for PTSD.  The JMPR notes the examiner also did not adequately discuss the Veteran's lay statements regarding the impact of his symptoms on his occupational functioning and did not address his "clinically significant distress."

Therefore, the case will be remanded to the RO for further development outlined below.  An additional VA psychiatric examination should be provided for the Veteran responsive to the reasons set forth in the September 2017 JMPR.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006).  The VA psychiatric examiner must address the additional evidence received subsequent to the September 2017 JMPR, to include the January 2018 psychiatric medical opinion.

In light of the remand, any updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records dated from March 2014.

2.  Then, schedule the Veteran for a VA psychiatric examination by an appropriate medical professional to determine if he meets the full criteria under DSM for a diagnosis of PTSD, or any other psychiatric condition.  The claims file must be made available to the examiner for review.

The examiner should clearly state all psychiatric conditions diagnosed on examination, including whether PTSD is diagnosed or ruled out.  Any necessary testing should be conducted.  If PTSD is not diagnosed, it should be explained why this is so.

For each psychiatric condition diagnosed, the examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosed psychiatric condition is related to, or had its onset during, the Veteran's military service.

If a diagnosis of PTSD is made, the examiner should identify and discuss the underlying stressor(s).

The examiner should specifically discuss the January 2018 psychologist's opinion and the relevant lay evidence of record.

A complete rationale for all opinions must be provided.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative and allow them an appropriate amount of time to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

